Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,6,9,14.
	For example it failed to teach in response to determining that the attribute information broadcast by the N IoT devices includes the selected identifier, determining an IoT device whose attribute information includes the selected identifier as a target IoT device; in response to determining that the attribute information broadcast by the N IoT devices does not include the selected identifier, displaying the N IoT devices to the user and determining the target IoT device based on a first selection instruction input by the user; -2-Attorney Docket No. 00303.0004.OQUSApplication No. 17241766establishing a first communication connection with the target IoT device, wherein the target device is either the IoT device whose attribute information includes the selected identifier or selected based on the first selection instruction; sending a query request to the target IoT device to have the target IoT device return a network list corresponding to the target IoT device, the network list including one or more wireless networks available to the target IoT device; determining a target network from the network list based on network signal strength on the target IoT device or user selection; and sending configuration information of the target network to the target IoT device and instructing the target IoT device to perform network configuration based on the 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roche et al (us 9,913,143) discloses a provisioning device may be shipped to a client and used to automatically provision an IoT device to join a local network to communicate with a remote service provider. In response to a trigger input, the provisioning device creates a wireless hotspot that is recognizable by an IoT device as a provisioning hotspot. The provisioning device receives a signal from the IoT device indicating that the IoT device is available to be provisioned. The provisioning device obtains provisioning data and transmits the provisioning data to the IoT device. The IoT device uses the provisioning data to connect to a local wireless network and to establish 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452